Case 1:19-cv-04856 Document 1-2 Filed 05/24/19 Page 1 of 2

EXHIBIT B
 

 

WS

an

‘i
AMCA

Case 1:19-cv-04856 Document 1-2 Filed 05/24/19 Page 2 of 2

Ba

n° 04050

BUNKER DELIVERY RECEIPT onan

Tel: +507-2089991 /97

 

Vessel | PANORIA

 

 

 

 

4

 

Visco, (est)

Flash Point (°C)

Sulphur

| Port | BALBOA ANCHORAGE |
‘Dae | 25 / May / 2018

 

 

 

 

 

| MO = ||_- 9480930 |
Transport | They Barge |

Identification | FENIX I _

Loading Point| parca

 

   
  
   
  
      
   
  

   

MGO Serer te

 

. Alongside

 

  

” Connected

Started

 

 

 

 

 

 

seuee:

 

 

 

Metric#hs

 

 

as sso Br : 2761

 

 
   

 

 

 

 

  
  
   
  
   

Oaviat era

 

bunkering certificate, nor, should any such stamp be applied, will atter,
change, or waive sellers/suppliers lien against the vessel or waive shy” oo
vessel's uld mate responsibitity and liability for the debt incurre
this transaction.

 

 

aps ee
Quantities fede Marpol- [ee eeanaereceesersenes
Vol. de € :
a te Supplier  os3s7 | ssatessen esas susone
Vol. real wb A233... GB. Supplier 05. 35 764
Demurrage C1] Yes CI No Control Before XJ yes C) No
Extra Hoses [1 ves [JNo
Distance | sasseeeeeae srenrovense Mts Control After Ky ves C] No
Overtime O Yes CO No
CI Yes
P L
rotest Letter Cc No
No disclaimer stamp of any type or form will be accepted on this In acc with our G Terms and C ils understood that

Lee mig has been carried out, after under mentioned ed quanctics have been

cBagk midbignessed and agreed upon
mere fea ee

 

 

 

 

 

 

aaa
\

product delivered js in compliance with the regul ae

SPpsep tive, as mentioned’ gh the Quancieye

ener te MARPOL mt if Ni

   

}

 
